DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.
 
Allowable Subject Matter

            Claims 18 – 24 and 27 – 34 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 

           Moser et al (WO 2016/207014) (For translation, see US 2018/0151977) teaches of a field device adapter for wireless data transfer (Fig.3), comprising: an adapter housing (#1, Figures 1 – 3) having a first end (#29, Figures 1 – 3) and a second end (#25, Figures 1 – 3), the first end (#29, Figures 1 – 3) being designed such that the field device adapter can be mechanically connected to a field device (#31, Figures 1 – 3, Paragraph 0077), and the second end being designed such that a coaxial line for data transfer can be electrically connected to the field device adapter (#23c, Paragraph 0078), wherein the adapter housing also has an adapter chamber between the first and second ends (#7, #15, Fig.3, Paragraph 0072). 
            Huck (US 2009/0138104) teaches of an adapter connection cable (#30, Fig.1) that connects an adapter (#10, Fig.1) with a field device (#20, Fig.1) and with a controller (#50, Fig.1) (Paragraphs 0024 – 0030).

           However, none of the cited prior art alone or in combination provides the motivation to teach: “a voltage reference embodied to provide a supply voltage independently of a current on the two-wire line, at least one diode, or a resistor, wherein the voltage reference, the at least one diode, or the resistor is arranged in the adapter chamber and designed to provide the supply voltage via a voltage tap at the two-wire line that is connectable at the second end, wherein the voltage tapping takes place across the voltage reference, the at least one diode, or the resistor”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633